Citation Nr: 0635396	
Decision Date: 11/14/06    Archive Date: 11/27/06

DOCKET NO.  98-05 536A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Henriquez, Counsel







INTRODUCTION

The veteran served on active duty from June 1969 to June 
1971.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 1998 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Albuquerque, New Mexico.

This case was remanded by the Board in October 2003 for 
further development, including a VA examination.  

The matter as to service connection for a right foot 
disability was resolved in a February 2006 rating decision.  
The RO granted service connection for sensory polyneuropathy 
of the right foot (claimed as a disability of the right foot) 
secondary to service-connected diabetes mellitus.  That 
decision constitutes a full grant of the benefit sought on 
appeal as to that issue.  See Grantham v. Brown, 114 F. 3d 
1156, 1158 (Fed. Cir. 1997).   


FINDING OF FACT

Competent medical evidence demonstrates a diagnosis of PTSD 
related to credible supporting evidence of an in-service 
stressor.


CONCLUSION OF LAW

PTSD was incurred in service. 38 U.S.C.A. §§ 1110, 1154(b), 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.303, 3.304(f) 
(2006).





REASONS AND BASES FOR FINDING AND CONCLUSION

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002)).  This 
law eliminated the concept of a well-grounded claim, and 
redefined the obligations of VA with respect to the duties to 
notify and to assist claimants in the development of their 
claims.  

First, VA has a duty to notify the appellant and his 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  VCAA, 
§ 3(a), 114 Stat. 2096, 2096-97 (2000).  See 38 U.S.C.A. §§ 
5102 and 5103 (West 2002).  

In this regard, VA will inform the veteran of which 
information and evidence, if any, that he is to provide and 
which information and evidence, if any, VA will attempt to 
obtain on his behalf.  VA will also request that the veteran 
provide any evidence in his possession that pertains to the 
claim.  Second, VA has a duty to assist the appellant in 
obtaining evidence necessary to substantiate the claim.  
VCAA, § 3(a), 114 Stat. 2096, 2097-98 (2000).  See 38 
U.S.C.A. § 5103A.

As discussed in more detail below, sufficient evidence is of 
record to grant service connection for PTSD.  Therefore, no 
further development is needed with respect to this claim.

Analysis

Service connection may be granted for disability arising from 
disease or injury incurred in or aggravated by active 
service. 38 U.S.C.A. § 1110 (West 2002).  Service connection 
for PTSD requires medical evidence diagnosing the condition 
in accordance with 38 C.F.R. § 4.125(a); a link, established 
by medical evidence, between current symptoms and an in-
service stressor; and credible supporting evidence that the 
claimed in-service stressor occurred.  38 U.S.C.A. § 1154; 
38 C.F.R. § 3.304(f).

Under 38 C.F.R. § 4.125(a), the diagnosis of PTSD has to 
conform to the standards set forth in the 4th Edition of the 
Diagnostic and Statistical Manual of the American Psychiatric 
Association (DSM-IV) and must be supported by the findings on 
the examination report.  The criteria for a diagnosis of PTSD 
are significantly revised in DSM-IV.  In particular, the 
person's response to the stressor is no longer based solely 
on usual experience and response.  Rather, it is geared to 
the specific individual's actual experience and response.

If the evidence establishes that the veteran engaged in 
combat with the enemy and the claimed stressor is related to 
this combat, in the absence of clear and convincing evidence 
to the contrary, and provided that the claimed stressor is 
consistent with the circumstances, conditions, or hardships 
of the veteran's service, the veteran's lay testimony alone 
may establish the occurrence of the claimed in-service 
stressor.  38 C.F.R. § 3.304(f); see 38 U.S.C.A. § 1154(b); 
see also Cohen v. Brown, 10 Vet. App. at 138; Zarycki v. 
Brown, 6 Vet. App. 91, 98 (1993).  Regardless of whether the 
veteran is determined to have engaged in combat, a veteran is 
still required to show evidence of a current disability and a 
link between that current disability and service.  See 
Clyburn v. West, 12 Vet. App. 296, 303 (1999).

Where a determination is made that the veteran did not 
"engage in combat with the enemy," or the claimed stressor is 
not related to combat, the veteran's lay testimony alone will 
not be enough to establish the occurrence of the alleged 
stressor.  See Moreau v. Brown, 9 Vet. App. 389, 395 (1996); 
Dizoglio v. Brown, 9 Vet. App. 163, 166 (1996).  In such 
cases, the record must contain service records or other 
statements as to the occurrence of the claimed stressor.  See 
West (Carlton) v. Brown, 7 Vet. App. 70, 76 (1994); Zarycki 
v. Brown, 6 Vet. App. 91, 98 (1993).

Once independent corroboration of the stressor event has been 
submitted, the evidence of record may imply the veteran's 
personal exposure to the event. A veteran need not 
substantiate his actual presence during the stressor event; 
the fact that the veteran was assigned to and stationed with 
a unit that was present while such an event occurred strongly 
suggests that he was, in fact, exposed to the stressor event.  
See Pentecost v. Principi, 16 Vet. App. 124 (2002); Suozzi v. 
Brown, 10 Vet. App. 307 (1997).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  38 U.S.C.A. § 
5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The veteran claims that that his current PTSD condition is a 
direct result of his active duty service in Vietnam, thus 
entitling him to disability compensation.  In particular, the 
veteran alleged that he was assigned to the 611 Trans. Co. in 
Saigon, Vietnam and  that his duties involved retrieving 
downed planes and helicopters and picking up wounded and dead 
soldiers.  He also reported that his unit received mortar 
attacks with associated damage and casualties.  In 
particular, he stated that a friend drove over a landmine and 
suffered burns.  He reported the name of the commander of his 
unit.

The veteran's personnel records indicate that he served in 
Vietnam from July 1970 to January 1971.  The veteran's MOS 
was an auto mechanic.  He was not awarded any combat awards.

The veteran's service medical records did not contain any 
findings, treatment or diagnoses of PTSD.

In a June 1999 letter by a VA physician, it was noted that 
the veteran was referred to the VA PTSD Clinic by his 
physician and that he was preliminarily assessed for PTSD in 
June 1998.  It was further stated that in August 1998, the 
veteran was given a full PTSD assessment and was found to be 
positive for chronic severe PTSD related to trauma he 
experienced while serving in Army, including a tour in 
Vietnam.  
  
VA outpatient treatment records dated from June 1998 to May 
1999 show that the veteran received ongoing counseling and 
treatment for PTSD.

A January 2002 response from the U.S. Army and Joint Services 
Records Research Center (JSRRC) (formerly The U.S. Armed 
Services Center for Research of Unit Records (USACURR)) 
confirmed that the 611th Trans. Co. sustained a mortar attack 
in July 1970 and corroborated the name of the veteran's 
commander in July 1970.  

Following VA psychiatric examination in October 2005 and an 
addendum added to the report in January 2006, the veteran was 
diagnosed as having PTSD.  The examiner reported carefully 
reviewing the veteran's entire claims folder and noted that 
the veteran has been treated for PTSD for several years and 
that he has made several attempts to describe his stressors 
in service. In sum, the examiner highly endorsed the 
diagnosis of PTSD.

The JSRRC report provides positive support for the veteran's 
contention that he was exposed to a mortar attack on at least 
one occasion.  Thus, there is credible corroborating evidence 
of an alleged in-service stressor.  See Pentecost v. 
Principi, 16 Vet. App. 124 (2002); Suozzi v. Brown, 10 Vet. 
App. 307 (1997).  None of the veteran's other reported 
stressors (including picking up wounded and dead bodies) were 
verified; however, for a valid claim for service connection 
for PTSD, it is not a requirement that the record establish 
more than one verified stressor to support a clinical 
diagnosis of this condition.  See generally, 38 C.F.R. § 
3.304(f).

Moreover, a VA physician in a June 1999 letter noted that the 
veteran met the criteria for a diagnosis of PTSD related to 
his service, to include Vietnam.  Also, on current VA 
examination in January 2006, the examiner supported the 
veteran's diagnosis of PTSD.  The January 2006 report clearly 
demonstrated an association between the veteran's claimed 
stressors (which logically includes the corroborated 
stressor) and a diagnosis of PTSD.

Consequently, affording the veteran the benefit of the doubt 
on the question of the etiology of his diagnosed PTSD, the VA 
examiner's opinion is supportive of his claim.  See 38 
U.S.C.A. § 5107(b).  Based upon the above, the record 
establishes a clear diagnosis of PTSD, along with a verified 
stressor which has been medically linked to current PTSD.  So 
for these reasons, the Board finds that service connection 
for PTSD is warranted.  See Alemany v. Brown, 9 Vet. App. 
518, 519 (1996).


ORDER

The claim for service connection for PTSD is granted.



____________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


